Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Status of Claims
Responsive to the amendment filed 23 April 2021 claim 1 is amended and claims 2 and 10 are cancelled by applicant. Claims 7 and 8 were previously withdrawn, and are cancelled by Examiner’s amendment.  Claims 1, 3-6, 9 and 11 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 23 April 2021 no rejections are made.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8 directed to an invention non-elected without traverse.  Accordingly, claims 7-8 have been cancelled.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 Cancel claims 7-8.

Allowable Subject Matter
Claims 1, 3-6, 9 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: the amendment to claim 1 overcomes the prior grounds of rejection.
	Regarding the rejections under 35 USC 112, applicant has amended the claim to include the language from the specification, rendering the rejection obviated.  The scope of a “difference” as claimed is easily ascertainable.  IT is believed that the “absorption ratio” as claimed refers to a percentage difference in intensity of irradiance and reflectance after absorption of the first or second laser light when directed on a powder.  The difference in two such values would have been straightforward for the skilled artisan to figure based on applicant’s specification.  
Regarding the rejection over Hopkinson, applicant argues that Hopkinson does not describe a value of 10% for a difference between a first and second absorption ratio as claimed.  Applicant notes 
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734